Citation Nr: 1018401	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for adenocarcinoma of 
the colon.  

3.  Entitlement to service connection for a fistula.

4.  Entitlement to service connection for bowel leakage.  

5.  Entitlement to service connection for a cracked pelvic 
bone.  

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

7.  Entitlement to service connection for hemorrhoids.  

8.  Entitlement to service connection for irritable bowel 
syndrome.  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, 
Tennessee, VA Regional Office (RO).  

The Veteran testified before the undersigned at a travel 
Board hearing in March 2010.  A transcript of the hearing has 
been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Essentially, the Veteran asserts that asthma and colon cancer 
are a result of exposure to various chemicals and toxic 
agents during service, and that the surgical removal of the 
adenocarcinoma of the colon in 2002 resulted in the remaining 
claimed disorders on appeal.  

In a June 2007 statement, the Veteran asserted that while 
stationed at McClellan Air Force Base, he trained in chemical 
decontamination, was a back-up fireman, and involved in the 
operation of the base gas chamber used for training, which 
required that he clean up chemical decontamination and 
spills, as well as the truck he used for clean up.  He 
contends that he used "super tropical bleach" as a covering 
agent for spills, along with mustard gas and oil, that Agent 
Orange was used as a defoliant on base, and that he was 
exposed to asbestos during fireman training.  In addition, he 
asserted that he assisted in the destruction of old chemical 
bombs, by removing the explosion unit and packing "the old 
leaking bombs (yellow/green stuff)" on to pallets in a 
valley and thereafter, ignited the bombs with dynamite caps 
and white phosphorous.  

A March 1999 Veterans Health Administration (VHA) letter 
reflects that the Veteran was one of 100 participants in 
Phase I of a VA Study of Army Chemical Corps Vietnam-era 
Veterans.  The Veteran's lipid-adjusted dioxin concentration 
for his blood sample was measured as 2.400 parts-per-trillion 
(ppt), which was noted to be less than that of non-Vietnam 
veterans who participated in the dioxin analysis of 4.188 ppt 
and who reported no history in association with the spraying 
of herbicides.  

The Board notes that in February 2008, the Veteran reported 
that he wore a film badge for measuring radiation exposure 
during service, and in November 2008, the U.S. Army Dosimetry 
Center provided a history of the Veteran's exposure to 
ionizing radiation, from January 1973 to December 1973.  
According to the U.S. Army Dosimetry Center's report, the 
Veteran's ionizing radiation exposure recorded during service 
was 000.000 rem gamma for deep dose equivalent exposure 
(DDE), and 000.000 rem gamma for shallow dose equivalent, 
whole body (SDE, WB).  

The Board further notes that colon cancer is a radiogenic 
disease.  38 C.F.R. § 3.309(d)(2) (2009).  Where a dose 
estimate is reported as zero, however, VA is not obligated to 
seek further development of the claim in that regard.  
Wandell v. West, 11 Vet. App. 200, 205 (1998); 38 C.F.R. 
§ 3.311(b).  In addition, the Veteran did not serve in 
Vietnam and is not presumed to have been exposed to Agent 
Orange during service.  Notwithstanding the presumptive 
provisions of §§ 3.307, 3.309, the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the Veteran's DD Form 214 reflects that his 
military occupational specialty (MOS) was Chemical Equipment 
Repairman.  While the Veteran provided copies of personnel 
records in association with a June 2007 statement in support 
of the claim, his 201 personnel file has not been associated 
with the claims file.  

In addition, the September 2008 statement of the case 
reflects the AOJ's determination that the Veteran was not 
exposed to herbicides, mustard gas, asbestos, Vx gas, white 
phosphorous or other caustic chemicals in service.  In light 
of the circumstances in this case, the AOJ should request 
from the appropriate source, records of exposure in service 
or jobs, to include asbestos, herbicides, mustard gas, Vx 
gas, white phosphorous or other caustic chemicals.  

In addition, the Board notes that while the January 2008 
rating decision notes no relevant in-service findings, an 
April 1973 service treatment record reflects complaints of 
abdominal pain, joint pain, nausea, vomiting, and diarrhea, 
and the assessment was gastritis.  In light of the 
circumstances in this case, the Veteran should be afforded a 
VA examination.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination, and of the possible adverse 
consequences, of failing to so report.  See 38 C.F.R. § 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the Veteran's 
201 personnel file with the claim file.  
All associated efforts in that regard 
should be documented in the claims file.  

2.  The AOJ should request from the 
appropriate sources, to include a 
Personnel Information Exchange System 
(PIES) request, in regard to the claimed 
exposure to asbestos, herbicides, mustard 
gas, Vx gas, white phosphorous or other 
caustic chemicals.  All efforts in that 
regard, and any records obtained, should 
be associated with the claims file.  

3.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature, existence and/or etiology of the 
claimed disorders on appeal.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner express 
an opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified asthma, 
adenocarcinoma of the colon, fistula, 
bowel leakage, cracked pelvic bone, GERD, 
hemorrhoids, or irritable bowel syndrome 
is related to service.  If the examiner 
attributes any claimed disorder on appeal 
to service, an opinion as to whether any 
claimed disorder on appeal is secondary to 
any disorder related by the examiner to 
service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.  

4.  In light of the above, the claims 
should be reajudicated.  The AOJ should 
review all opinions obtained for adequacy 
and any further development necessary in 
that regard should be accomplished prior 
to returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  The claims folder 
must then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


